— Judgment of conviction unanimously modified on the law and facts and in the exercise of discretion by reducing the sentence imposed *884under Count 1 as of April 25, 1967 to imprisonment at the State Prison for Women at Bedford Hills for an indeterminate term, the minimum of which shall be not less than 5 years and the maximum of which shall be not more than 10 years, the execution of such sentence to be suspended, and by directing that the sentences imposed under Counts 2 and 3 as of April 25, 1967 be served consecutively, and as modified, affirmed. Memorandum: In consideration of the circumstances of the defendant and the particular facts in the record before us constituting the crime of which she was convicted, the sentence is excessive. In the interest of justice the term of imprisonment should be reduced. (Appeal from judgment of Erie County Court, convicting defendant of sodomy, second degree and sodomy [misdemeanor].) Present— Goldman, P. J., Marsh, Witmer, Gabrielli and Henry, JJ.